DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/02.2021 has been entered. Claim 1 has been amended and claim 4 has been cancelled. Therefore, claims 1-3 and 5-13 are now pending in the application.

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner's statement of reasons for allowance:

The closest prior art Hamaekers et al. (US — 6,655,667 B1) discloses Hydraulic Damper Bearing comprising:
an insulator (6, 16, 25, Fig: 1) formed at a lower portion of a mount core (2, 27, Fig: 1) connected with an engine to insulate vibration by movement according to the vibration (to the engine and to the chassis (not shown) via the first and second anchoring units 2, 3 made from metal, there being a fastening via bores 4 and 5., (Col: 3, Ln: 13-18, Fig: 1);

a contact rib (22, Col: 4, Ln: 22-28, Fig: 1) provided at a lower portion of the insulator to be disposed in a state contacting a surface of the membrane unit (Fig: 1, right side showed contact position), and having a contact width contacting the surface of the membrane unit configured to change according to the movement of the insulator (First and second contact sections 22, 23 are flexible and allow on one side a relative motion of first and second anchoring units 2, 3 along and crosswise to bearing axis, Col: 4, Ln: 29 -36, Fig: 1); and
a variable orifice (20, fig: 1) formed at the lower portion of the insulator to enable fluid flow between the upper liquid chamber and the lower liquid chamber (Second duct section 18 is opened via second duct opening 20 to first duct section 17 and via third duct opening 21 into operating chamber 10, Col: 4, Ln: 9-17, Fig: 1), and having a cross-section area configured to change according to the contact width of the contact rib by being disposed adjacent to the contact rib (Fig: 1).
However, prior art fails to disclose wherein a bending part contacting the surface of the membrane unit in a state bent toward the upper liquid chamber is provided at a lower end portion of the contact rib.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-3 and 5-13 are also allowable by virtue of their dependencies from claim 1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657